Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Terminal Disclaimer
The terminal disclaimer filed on 5/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/879,498 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER’S AMENDMENT
.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sriharsha Vangapaty on 5/11/22. 
 The claims have been amended as follows:
Claim 12, line 1, AFTER [[10]] BEFORE THE COMMA, INSERT 8.

Examiner’s reasons for allowance
Claims 2,4-9,11-16 and 18-25 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance: 
    For Claim 2, the prior art of record neither shows nor suggests a light emitting device comprising all the limitations set forth in claim 2 (see Office action dated 2/1/22), particularly comprising the limitations of “an electrical insulator disposed above the substrate separate from the plurality of parallel light-converting material layers, wherein the electrical insulator is configured to electrically insulate the power source from the substrate and the carrier”.
    For Claim 8, the prior art of record neither shows nor suggests a light emitting device comprising all the limitations set forth in claim 8 (see Office action dated 2/1/22), particularly comprising the limitations of “an electrical insulator disposed above the substrate separate from the at least one light- converting material layer, wherein the electrical insulator is configured to electrically insulate the power source from the substrate and the carrier”.
    For Claim 16, the prior art of record neither shows nor suggests a lighting system comprising all the limitations set forth in claim 16 (see Office action dated 2/1/22), particularly comprising the limitations of “an electrical insulator disposed above the substrate separate from the plurality of parallel light-converting material layers, wherein the electrical insulator is configured to electrically insulate the power source from the substrate and the carrier”.
 	Claims 4-7,9,11-15 and 18-25 are allowable because of their dependency status from claims 2,8 and 16.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

     					Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875